Citation Nr: 0732866	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  03-35 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for irritable bowel 
syndrome (IBS), currently rated as 30 percent disabling.

2.  Entitlement to an extraschedular rating for IBS under the 
provisions of 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active military service from November 1978 to 
December 1982, and from October 1989 to November 1993.  

This matter comes before the Board of Veterans' Appeals  
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  By the May 2003 decision, the RO 
continued the noncompensable (zero percent) evaluation 
assigned for the veteran's irritable bowel syndrome (IBS).  
As part of a December 2006 decision, the RO increased the 
disability rating for IBS to 30 percent, effective October 
17, 2002.  The veteran has not expressed disagreement with 
the effective date assigned, and the issue before the Board 
remains whether or not the veteran is entitled to a higher 
rating.

In August 2007, the veteran testified at a hearing at the RO 
before the undersigned Acting Veterans Law Judge.  During the 
hearing, the veteran submitted additional evidence and waived 
RO consideration of the evidence.  See 38 C.F.R. § 20.1304(c) 
(2007).  The Board will consider such evidence in the 
adjudication of this appeal.

For the reason indicated below, the issue of entitlement to 
an extraschedular rating for IBS under the provisions of 
38 C.F.R. § 3.321(b)(1) is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below, VA will notify the veteran of any 
further action required on his part.




FINDING OF FACT

The veteran's service-connected IBS is manifested by nausea, 
vomiting, diarrhea, and constipation, with more or less 
constant abdominal distress.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
irritable bowel syndrome have not been met.  38 U.S.C.A.  
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321,  
4.3, 4.7, 4.114, Diagnostic Code 7319 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in December 2006 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  While the appellant may not have 
received full notice prior to the initial decision, after 
notice was provided the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
The claimant was provided the opportunity to present 
pertinent evidence.  The veteran was also provided an 
explanation as to the information or evidence needed to 
establish effective dates for the claim on appeal, as 
outlined by the United States Court of Appeals for Veterans 
Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  See March 2006 correspondence.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  


Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule  
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2007).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the  
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.   
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The veteran filed his claim for an October 2002.

The RO has evaluated the veteran's service-connected IBS as 
30 percent disabling under Diagnostic Code (Code) 7319 for 
"irritable colon syndrome (spastic colitis, mucous colitis, 
etc.)."  Under this Code, a 30 percent rating is assigned 
for severe symptoms of diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
This is the maximum schedular rating under the code.  38 
C.F.R. § 4.114, Code 7319 (2007).

The veteran essentially contends that he has a colon-related 
disability that is worse than currently rated.  See May 2007 
Statement of Accredited Representative in Appealed Case.  His 
representative also asserts that a higher rating may be 
warranted under an extraschedular basis.  Id.  

The report of an August 1997 VA general medical examination 
shows that the veteran complained of epigastric cramping and 
diarrhea two to three times a day.  Probable irritable bowel 
was diagnosed.  

A July 2001 VA outpatient medical record shows a diagnosis of 
IBS.  His symptoms were noted to respond to Elevil.

The report of a January 2003 VA bowel and colon examination 
shows that the veteran complained of increasing problems 
associated with stomach cramps and diarrhea.  Flare-ups 
occurring every two to three months which lasted for a few 
days were reported.  Irritable bowel syndrome was diagnosed, 
with frequent and uncontrollable diarrhea.  

A review of the current medical evidence reveals VA treatment  
records from 2003 to 2006.  These records, while providing 
diagnoses of IBS in February 2004 and September 2005, are 
essentially silent as to treatment afforded the veteran for 
his IBS.  Gastritis was diagnosed in August 2005.  

Private medical records on file include those dated in 
October 1995, at which time the veteran complained of 
abdominal pain and diarrhea.  He complained of chronic 
diarrhea in February 1998.  A May 2003 record includes 
diagnoses of duodenal ulcer and gastritis.  A February 2004 
record includes a diagnosis of IBS.

The veteran testified in August 2007 that in the course of 
the day he needed to defecate four to six times a day.  See 
page five of hearing transcript (transcript).  He added he 
also had cramping with incapacitating pain.  See page seven 
of transcript.  It was also noted that he had been diagnosed 
as having gastritis and a duodenal ulcer disorder.  See page 
nine of transcript.  

The Board finds that a higher schedular rating is not 
warranted for the veteran's IBS.  As noted above, he is 
already receiving the maximum rating of 30 percent under Code 
7319.  The criteria provide for the 30 rating when there are 
severe symptoms of diarrhea, or alternating diarrhea and 
constipation, with more or less constant  abdominal distress.  
While recent VA treatment records indicate that the veteran's 
IBS appears to be asymptomatic much of the time, he does 
experience those specific severe symptoms, including diarrhea 
and constipation, during regular flare-ups of the disease.  
These symptoms are consistent with the 30 percent rating and 
such an evaluation appropriately describes the veteran's 
disability picture under Code 7319.  See 38 C.F.R. § 4.114.  
Thus, a higher schedular rating is not allowable.

The Board also parenthetically observes that ratings under 
diagnostic codes 7301 to 7329, inclusive 7331, 7342, and 7345 
to 7348 inclusive will not be combined with each other.  
38 C.F.R. § 4.114 (2007).  A single evaluation will be 
assigned under the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  Id.

The Board finds no basis for evaluating the veteran's 
service-connected IBS under any other provisions pertaining 
to the digestive system.  The disability is already 
specifically contemplated by the diagnostic code for  
"irritable colon syndrome," which means that it is 
inappropriate to rate under any other diagnostic code.  See 
38 C.F.R. § 4.20 (2007).  (The Board recognizes that the 
veteran has been diagnosed with other disabilities, such as 
gastritis and duodenal ulcer; however, such disabilities have 
not been service-connected and consequently may not be the 
basis for a higher evaluation.  The Board's analysis is 
limited to rating IBS.)

In reaching this increased rating decision, the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A rating in excess of 30 percent for IBS is denied.  


REMAND

The record includes several references concerning the 
veteran's ability to work.  A July 2006 Social Security 
Administration (SSA) decision shows that the veteran was 
found to be continuously disabled since June 2004.  Medical 
evidence was reported to show that, among his many disorders, 
the veteran suffered from irritable bowl syndrome.  SSA 
found, however, that the IBS was not a "severe" impairment 
as defined under the applicable regulations.  

An employment record, dated in October 2003, shows that the 
veteran missed more than 20 days of work beyond his allotted 
allowable days off.  

At his August 2007 hearing he essentially testified that had 
not worked in over two years, in part to his service-
connected IBS disorder.  See page three of transcript.  He 
denied being hospitalized due to his IBS.  See page 10 of 
transcript.  His representative urged the undersigned to 
consider the provisions set out in 38 C.F.R. § 3.321(b).  See 
page 11 of transcript.  

In the December 2006 supplemental statement of the case 
(SSOC) the RO stated that the "facts in this case do not 
show an exceptional or unusual disability picture.  The 
scheduler is adequate for evaluation of this disability."  
Accordingly, the RO did not refer the case to the Director of 
the Compensation and Pension Service for extra-schedular 
consideration.  38 C.F.R. § 3.321.  The Board disagrees with 
that finding.   

Based upon the Board's review of the above-discussed evidence 
concerning the veteran's employability, and particularly the 
veteran's August 2007 testimony concerning the affect on 
employment caused by his IBS, this case must be referred to 
the Director of Compensation and Pension Service for 
consideration of an extra-schedular rating.  

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Board must address a referral under 38 C.F.R. 
§ 3.321(b)(1) where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  In the Board's opinion, such 
"circumstances" are present.  

Accordingly, the case is REMANDED for the following action:

The case should be referred to the 
Director of Compensation and Pension 
Service for initial consideration of an 
extra-schedular rating for irritable 
bowel syndrome under the provisions of 
38 C.F.R. § 3.321(b)(1).  This action 
should be taken in light of the evidence 
of record.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a SSOC.  An appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


